department of the treasury internal_revenue_service washington d c 2vuu924058 mar se t ep ra ta _ tax_exempt_and_government_entities_division uil no legend individual a individual b ira x amount a state e date date date dear this is in response to a letter dated date supplemented by correspondence dated date date date and date in which a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code is requested the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a now deceased received a distribution of amount a from ira x on behalf of individual a you assert that the failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his medical_condition and treatments including hospitalizations during the 60-day period which impaired his ability to timely roll over amount a it is further represented that amount a has not been used for any other purpose individual a a resident of state e whose date of birth is date owned ira x on date individual a withdrew amount a from ira x individual a intended to accomplish a timely rollover but during the day period he was undergoing medical treatment for a severe and life threatening medical_condition zvuu9z4u5 ge o he was also hospitalized with complications several times during the day period and suffered from memory and hearing loss as a result of his medical_condition and treatment documentation submitted with this letter_ruling request is consistent with these representations individual a's death occurred on date individual b now seeks the waiver of the 60-day rollover requirement in her capacity as executor of individual a's estate based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 does not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted is consistent with the assertion that individual a's failure to accomplish a timely rollover was due to his medical_condition and treatments during the 60-day rollover period including hospitalization which impaired his ability to timely rollover amount a therefore subject_to the restrictions noted below pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x the estate of individual a is granted a period of days from the issuance of this ruling letter to make a rollover_contribution of an amount equal to amount a less amounts required to be distributed by sec_401 of the code into an ira set up and maintained in the name of individual a deceased provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the amount deposited into another ira will be considered a rollover_contribution within the meaning of sec_408 of the code the service notes that the rollover ira into which the amount referenced above will be contributed will not have a designated_beneficiary as that term is defined in sec_401 of the code thus the code sec_401 distribution period with respect to the rollover ira will be that applicable to an ira owner who had reached his required_beginning_date and died without designating a beneficiary of his ira q2uu9z4u908 c e this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this ruling assumes that individual b’s action in this instance are taken pursuant to her represented authority as executrix of individual a’s estate and that the rollover ira set up in individual a’s name will be in accordance with the laws of state e no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact i d no at or fax please address all correspondence to se t ep ra t4 sincerely yours dereeth wmgh a donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
